



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v.
    Grewal, 2013 ONCA 291

DATE: 20130501

DOCKET: C55959

Doherty, Laskin and LaForme JJ.A.

Her Majesty the Queen

Respondent

and

Shubhdeep Grewal

Appellant

Lakhwinder Sandhu, for the appellant

Peter Scrutton, for the respondent

Heard:  May 1, 2013

On appeal from the conviction entered by Justice Ian B.
    Cowan, of the Ontario Court of Justice, dated June 12, 2012.

APPEAL BOOK ENDORSEMENT

[1]

We think the evidence on the theft charges was overwhelming.  We are
    also satisfied that there was a basis upon which the trial judge could infer
    the requisite knowledge as to the contents of the trailer.  We see no error in
    the trial judges reasons.

[2]

We are, however, satisfied that the trial judge should have 
Kienappled

    the conviction on the possession charge relating to the truck (count 4) given
    the conviction on the charge of theft of the same truck (count 1).  Count 4
    should be stayed.  Consequently, the appeal is allowed to that extent.  The
    sentence on count 4 is set aside reducing the total fine by $1,250.


